Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desai (US 8,429,359 as listed on the IDS dated 10/9/2019).
In regards to claims 1 and 14, Desai teaches
a processor (fig. 1, cpu 110)
a non-transitory computer-readable medium including computer-executable instructions that, when executed by the processor, facilitate carrying out a method for determining a backup parameter for a backup of a plurality of data blocks of a monitored non transitory storage, the method comprising: (fig. 1, memory 114 (computer readable medium), apps 115, VSS 120, OS 118 (i.e. computer executable instructions))
computing a storage classification for the plurality of data blocks according to a compliance of an amount of changes to a content of the plurality of data blocks with a threshold value; (fig. 2, C4:37-C5:5 teaches the determination of a number of dirty blocks (changes to a content of the plurality of data blocks) of a plurality of data blocks, and the size of changed data is compared to a threshold to see if the data blocks qualify for a backup operation (storage classification).
determining the backup parameter according to the storage classification, wherein the storage classification comprises an indication of whether to perform the backup of the plurality of data blocks, (fig. 2, C4:37-C5:5 teaches the determination of a number of dirty blocks (changes to a content of the plurality of data blocks) of a plurality of data blocks, and the size of changed data is compared to a threshold to see if the data blocks qualify for a backup operation (storage classification).
wherein the backup parameter specifies at least one of the group consisting of: a timing for performing the backup of the plurality of data blocks, and an identification of the plurality of data blocks. (C4:37-49 identifies the plurality of dirty data blocks, C5:45-47 discloses the determination of a time to perform the backup)
In regards to claims 2 and 15, Desai teaches
wherein the threshold value includes at least one of the group consisting of: an amount of data blocks, and an amount of input/output (I/O) operations. (C4:57-59 discloses that the threshold is an amount of data blocks)
In regards to claim 3 and 16, Desai teaches
wherein the threshold value comprises a time interval. (C4:37-59 teaches that the amount of data changed is calculated since the last backup (i.e. an interval of time)
In regards to claim 4 and 17, Desai teaches
wherein the amount of changes is taken from the group consisting of: an amount of said plurality of data blocks, and an amount of I/O operations to said plurality of data blocks. C4:37-49 identifies the plurality of dirty data blocks)
In regards to claim 5 and 18, Desai teaches
creating a snapshot of the monitored non transitory storage; and producing the amount of changes from said snapshot. (fig. 2, C5:3-7 teaches a backup is triggered, C5:38-40 teaches this backup can be a snapshot)
In regards to claim 6 and 19, Desai teaches
comparing the snapshot to a previous snapshot of the monitored non transitory storage to produce the amount of changes. (C4:37-49 teaches the current bitmap and previous bitmaps (for previous snapshot) can be compared to determine the amount of changes)
In regards to claim 7, Desai teaches
wherein the method includes producing the amount of changes from the snapshot using a machine metadata describing a volume layout. (C4:37-49 teaches the current SQL bitmap (machine metadata describing a volume layout) and previous SQL bitmap (for previous snapshot) can be compared to determine the amount of changes)
In regards to claim 13, Desai teaches
wherein the method includes repeatedly performing the determining the backup parameter at a predefined time interval. (claim 2 teaches that the determining the backup parameter (i.e. whether or not to backup the datablocks, as described via claim 1) can be performed according to a periodic schedule.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 10, 11, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai (US 8,429,359 as listed on the IDS dated 10/9/2019) in view of Official Notice.
In regards to claim 8, Desai teaches
wherein the method includes producing the amount of changes from the snapshot using a changed block tracking information. (C4:37-49 teaches the current bitmap and previous bitmaps (for previous snapshot) can be compared to determine the amount of changes)
Desai doesn’t specifically teach
wherein the monitored non transitory storage is connected to a virtual machine
The examiner is taking Official notice for the teachings of virtual machines, as their use is well-known and prolific in the computer arts.  As Desai teaches a host server (see fig. 1), it would have been obvious one of ordinary skill in the art prior to the effective filling date of the claimed invention to have implemented virtual machines running through the control of a hypervisor on the host server of Desai such that physical assets of the server could be virtually shared and compartmentalized, not only increasing security of the system, but also increasing efficiency and utilization of the underlying hardware assets.

In regards to claim 9, Desai doesn’t specifically teach
wherein the monitored non transitory storage is connected to a virtual machine, and
wherein the method includes accessing an application programming interface (API) of a hypervisor running the virtual machine for creating the snapshot.
The examiner is taking Official notice for the teachings of virtual machines, hypervisors and APIs as their use is well-known and prolific in the computer arts.  As Desai teaches a host server (see fig. 1), it would have been obvious one of ordinary skill in the art prior to the effective filling date of the claimed invention to have implemented virtual machines running through the control of a hypervisor on the host server of Desai that can be communicated with through an API, such that physical assets of the server could be virtually shared and compartmentalized, not only increasing security of the system, but also increasing efficiency and utilization of the underlying hardware assets.

In regards to claim 10, Desai teaches
C4:37-49 teaches the current SQL bitmap (machine metadata describing a volume layout) and previous SQL bitmap (for previous snapshot) can be compared to determine the amount of changes, however Desai doesn’t explicitly teach:
wherein the method includes accessing an API of a storage array containing the monitored non transitory storage for retrieving information indicative of the amount of changes.
the examiner is taking Official Notice to teach the aspects of an API, as the use of an API is well-known and prolific in the computer arts.  Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have been able to use an API in order to retrieve the required data (in this case SQL bitmaps) used to calculate the amount of changes.  The motivation for using an API, is that it can greatly simply the process of accessing and retrieving the required data

In regards to claim 11, 12 and 20, Desai teaches doesn’t specifically teach:
wherein the method includes executing an I/O tracking code for intercepting I/O operations to and from the monitored non transitory storage; and wherein the method includes computing the amount of changes from the intercepted I/O operations. wherein the I/O tracking code communicates with a file system code and a disk driver code. 
The examiner is taking Official Notice for the teachings of I/O tracking software that is capable of monitoring/tracking I/O operations and communicating with system and disk driver code.  This type of monitoring and tracking is well-known and prolific in the computer arts, and an immediately identifiable example is windows task manager (which is part of the OS, i.e. interacts with file system code and disk driver code) which has monitored application and disk I/O since at least being implemented in Window NT 4.0 (released ~1996).
C5:38-40 of Desai further teaches that one would want to conduct the backup procedure after “a period of high transactions” (i.e. a high amount of I/O directed to a disk).  Therefore this 
	
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chakraborty (US 2019/0132390)
Chopra (US 10,061,657)
Gu (US 10,810,088)
The examiner would like to note that the rejection of record above is only one of many that is possible via the prior art of record (as listed on the IDSs and above) either taken alone or in combination with each other that would otherwise anticipate and/or be obvious to one of ordinary skill art prior to the effective filling date of the claimed invention, and as such, the examiner implores that the applicant thoroughly review the prior art of record prior to filing a response to this office action.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON W BLUST/Primary Examiner, Art Unit 2137